Opinion filed December 21, 2006 















 








 




Opinion filed December 21, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00367-CV 
                                                    __________
 
                                         IVO NABELEK, Appellant
 
                                                             V.
 
                            CHARLES
BACARISSE, CLERK, Appellee
 

 
                                         On
Appeal from the 250th District Court
 
                                                           Travis
County, Texas
 
                                              Trial
Court Cause No. GN 502-975
 

 
                                              M
E M O R A N D U M   O P I N I O N
Ivo Nabelek filed in Travis County a pro se
application seeking Aimmediate,
mandatory, preliminary, temporary and permanent injunctions@ against the justices and the clerk of
the United States Supreme Court, the justices and the clerk of the Texas
Supreme Court, the judges and the clerk of the Texas Court of Criminal Appeals,
two Harris County district judges, and Harris County District Clerk Charles
Bacarisse.  Bacarisse filed a motion to
transfer venue from Travis County to Harris
 County.  The trial court granted the motion, and
Nabelek appeals.  We dismiss.




An order granting a motion to transfer venue is
not subject to an interlocutory appeal. 
Tex. Civ. Prac. & Rem. Code
Ann. ' 15.064 (Vernon 2002).  Therefore, this court lacks jurisdiction to
entertain an appeal from the trial court=s
order.
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
December 21, 2006
Panel
consists of:  Wright, C.J, 
McCall,
J., and Strange, J.